Citation Nr: 0802486	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), rated 30 percent 
disabling before January 12, 2007.  

2.  Entitlement to an increased rating for service-connected 
PTSD, rated 50 percent disabling from January 12, 2007.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c). 

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Before January 12, 2007, the veteran's PTSD was 
manifested by sleep impairment related to nightmares, 
flashbacks, avoiding crowds, anxiety, and difficulty 
establishing and maintaining effective relationships; 
equating with moderate overall impairment of functioning.

2.  From January 12, 2007, the veteran's PTSD is manifested 
by total occupational and social impairment.  




CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD have 
been met before January 12, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, and 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a rating of 100 percent for PTSD have 
been met from January 12, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, and 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A 30 percent disability rating is assigned for a mental 
disorder (including PTSD) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Possible entitlement to "staged" ratings to compensate the 
veteran for times since filing the claim when disability may 
have been more severe than at other times during the course 
of his appeal must be considered.

a.  Before January 12, 2007

A VA initial PTSD examination was conducted in March 2005.  
The veteran complained of sleep impairment related to 
nightmares, flashbacks, avoiding crowds, and anxiety.  The 
Axis I diagnosis was PTSD.  The Axis II diagnosis was none.  
The Axis III diagnosis was medical problems.  The Axis IV 
psychosocial stressors were financial difficulties and age-
related medical problems and loss of functioning, which were 
moderate .  The Axis V Global Assessment of Functioning Scale 
(GAF) was 50, indicative of moderate to severe symptoms.

Evaluating the reported manifestations of the veteran's PTSD, 
at least some of the criteria for a 50 percent rating appear 
to be met, and have also been met throughout the appeal 
period, i.e., more frequent anxiety, difficulty establishing 
and maintaining effective relationships.  Most of the 
symptoms described in the criteria for a higher rating of 70 
percent (suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene) are absent from the medical records.

A 50 percent rating is warranted for the veteran's PTSD 
before January 12, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.3, 4.10, and 4.130, Diagnostic Code 9411.

b.  From January 12, 2007

A VA review PTSD examination was conducted in January 12, 
2007.  The veteran stated that he does not sleep much and has 
no contact with people except that his daughter visits him 
three days a week.  The examiner stated that the veteran's 
remote and recent memory was mildly impaired, and his 
immediate memory was moderately impaired.  The examiner 
concluded that, given the chronicity of the veteran's PTSD, 
his age, increasing medical problems and related decreased 
ability to cope with his PTSD symptomatology; the impairment 
due to his PTSD is total and permanent.  As the VA 
examination report indicates total occupational and social 
impairment due to PTSD, the criteria for the assignment of a 
100 percent evaluation as of that date are met and a total 
rating is warranted from that date.  


ORDER

An increased rating to 50 percent for the service-connected 
PTSD, before January 12, 2007, is granted.

An increased rating to 100 percent for the service-connected 
PTSD, from January 12, 2007, is granted. 


REMAND

The veteran maintains that his current bilateral hearing loss 
is due to exposure to artillery fire in service.  

The veteran underwent a private audiological examination in 
November 2004.  However, no opinion regarding the etiology of 
the veteran's bilateral hearing loss was rendered.   Under 
the particular circumstances of this case, a VA audiological 
examination and opinion are necessary pursuant to 38 C.F.R. § 
3.159(c)(4).

The veteran failed to report for a VA audiological 
examination in February 2005.  Under 38 C.F.R. § 3.655, when 
a claimant fails to report, without good cause, for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  

The veteran stated that he did not have transportation to get 
to the facility, and requested another examination.  
Accordingly, the veteran should be provided another VA 
examination.   The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
VA audiological testing and evaluation, to 
address the likely etiology of current 
bilateral hearing loss. The examiner must 
be provided with the veteran's claims file 
for review.  Audiological test results 
should be reported to allow for 
application of pertinent VA regulations.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current hearing loss is causally 
related to service, to include noise 
exposure during service.  

2.  Then, readjudicate the claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


